     Case 2:20-cv-02299-KJM-KJN Document 4 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYWON WILLIAMS,                                     No. 2:20–cv–2299–KJM–KJN PS

12                         Plaintiff,                     ORDER TO SHOW CAUSE

13            v.                                          (ECF No. 3.)

14    CHIME SOLUTIONS, INC., et al.,
15                         Defendants.
16

17           On January 13, 2021, the court granted plaintiff’s application to proceed in forma pauperis

18   and dismissed plaintiff’s complaint with leave to amend. (ECF No. 3.) Plaintiff was given 28

19   days to file a first amended complaint and cautioned that failure to timely comply with the order

20   would result in a recommendation that this action be dismissed. (Id.) The applicable deadline

21   has now passed, and the court’s records show that plaintiff failed to file either an amended

22   complaint or a notice of voluntary dismissal.

23           The court has considered whether this action should be dismissed at this juncture due to

24   this failure. Nevertheless, in light of plaintiff’s pro se status, and the court’s desire to resolve the

25   action on the merits, the court first attempts lesser sanctions by issuing this order to show cause.

26           Accordingly, IT IS ORDERED that:

27                 1. Within 14 days of the date of this order, plaintiff shall show cause in writing why

28                    this action should not be dismissed with prejudice pursuant to Federal Rule of
                                                          1
      Case 2:20-cv-02299-KJM-KJN Document 4 Filed 02/17/21 Page 2 of 2


 1                  Civil Procedure 41(b) based on plaintiff’s failure to comply with the court’s order

 2                  and failure to prosecute this case;

 3               2. Within 14 days of the date of entry of this order, plaintiff shall file a first amended

 4                  complaint, or a notice of voluntary dismissal, in compliance with the court’s

 5                  January 13, 2021 order;

 6               3. Failure to timely comply with the terms of this order will result in a

 7                  recommendation that this action be dismissed with prejudice pursuant to Federal

 8                  Rule of Civil Procedure 41(b); and

 9               4. The Clerk of Court shall serve a copy of the court’s January 13, 2021 order (ECF

10                  No. 3) on plaintiff, along with this order.

11   IT IS SO ORDERED.

12   Dated: February 17, 2021

13

14

15

16
     will.2299
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
